Citation Nr: 1447802	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  08-16 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an initial rating higher than 30 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active military service from June 1979 to November 1980, from May 1982 to May 1984, and from September 1991 to June 1994.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen a previously-denied claim for service connection for a right knee disability, but granted service connection for hypothyroidism and assigned an initial 30 percent disability rating retroactively effective from March 19, 2007.

In January 2012, however, the Board reopened the Veteran's previously-denied service-connection claim for a right knee disability.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead remanded this reopened claim, and the claim for a higher initial rating for the hypothyroidism, for further development and consideration.  That development since has been completed, although the claims have continued to be denied, so they are again before the Board for further appellate review.

A portion of the Veteran's records are in the Virtual VA system and Veterans Benefits Management System (VBMS).  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Any future consideration of this appellant's claims should take into consideration the existence of this electronic record.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a detached left retina as a result of VA treatment has been raised by the record, specifically, in correspondence dated in May 2014, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this additional claim, so is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  A right knee medial meniscal tear with consequent osteoarthritis and dislocation of the patella is the result of the Veteran's military service.

2.  His hypothyroidism has resulted in bradycardia and sleepiness, but not both symptoms simultaneously.  Weight gain is not a symptom warranting compensation.  Cold intolerance, muscular weakness and mental disturbance are attributed to, and rated as part of, other service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria are met for entitlement to service connection for a right knee disability, in particular, for a medial meniscal tear with consequent osteoarthritis and dislocation of the patella.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2014).

2.  The criteria are not met, however, for an initial rating higher than 30 percent for the hypothyroidism.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7903 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus the information and evidence that VA will obtain for him or on his behalf.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

With respect to the Veteran's claim for service connection for a right knee disability, the Board is fully granting this claim.  Consequently, the Board need not discuss whether there has been compliance with the VCAA because even if the Board was to assume, for the sake of argument, there has not been, this still would be inconsequential and, thus, ultimately amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2013).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The claim for a higher initial rating for the hypothyroidism arose in the context of the Veteran trying to establish his underlying entitlement to service connection for this condition, and this since has been granted and he has appealed a "downstream" issue - namely, the initial rating assigned for his disability, so the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this situation, VA is not required to provide him additional VCAA notice concerning the downstream disability rating and effective date elements of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And, here, after appealing the "downstream" initial rating for his hypothyroidism, the RO sent him the required SOC in May 2008, and has since provided him a supplemental SOC (SSOC), which together focused on the initial rating element of his claim in terms of discussing the applicable rating criteria and providing the required reasons or bases for not assigning a higher initial rating for this service-connected disability.  That satisfied VA's notice obligation concerning this downstream claim.  Therefore, he has received all required notice concerning this claim.

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To satisfy this additional obligation, the Veteran's service treatment records (STRs), post-service VA treatment records, private treatment records, and lay statements have been obtained and associated with his claims file for consideration.

The Veteran was also provided VA examinations in April 2007 and March 2012 to assess and reassess the severity of his hypothyroidism.  The examinations are adequate as they contain a description of the history of this disability at issue, document and consider the relevant medical facts and principles, and record the relevant findings for rating this condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Moreover, as the Veteran was provided the additional VA compensation examination in March 2012 for his hypothyroidism, there has been compliance with the Board's January 2012 remand directives, certainly substantial compliance.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).


II.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to direct service connection generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A March 2012 VA examination diagnosed a right knee medial meniscal tear with consequent osteoarthritis and dislocation of the patella.  Therefore, element (1) of service connection has been met.  With respect to element (2), the STRs are unremarkable for any specific complaints, diagnoses, or treatment relating to a right knee condition.  However, as noted in the January 2012 remand, the Veteran credibly reported injuring his right knee in service, and the STRs do show that he was provided an X-ray of his knee in July 1992, suggesting there was an event in service involving this knee that had precipitated the need for evaluation.  Therefore, an in-service incurrence of injury is conceded, and element (2) has been satisfied.  There still has to be attribution of his current right knee disability to that injury in service, however.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The March 2012 VA examiner concluded it was at least as likely as not that the Veteran's current condition was incurred in service, based on his history of the knee injury in service, as well as an earlier April 1995 VA examination documenting this same history along with a diagnosis of "right knee injury with residual intermittent discomfort," and additional reports of knee pain since that time.

There is no competent medical opinion refuting the March 2012 VA examiner's conclusion or otherwise suggesting an alternative etiology of the Veteran's right knee condition that does not pertain to his service.  Therefore, element (3) for service connection also has been met.  As all three elements have been satisfied, service connection for a right knee disability, diagnosed as a right knee medial meniscal tear with osteoarthritis and dislocation of the patella, is granted.

III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  All reasonable doubt regarding degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But in the initial-rating context, the disability may have been less or more severe since the filing of the claim and, if this is the case, the rating must be "staged" to reflect this variance.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Indeed, the Court since has extended this practice even to cases that do not involve initial ratings, but also established ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).


The Veteran's hypothyroidism is currently assigned a 30 percent rating under Diagnostic Code (DC) 7903.  A 30 percent rating is warranted for hypothyroidism with fatigability, constipation, and mental sluggishness.  A 60 percent rating is assigned for hypothyroidism with muscular weakness, mental disturbance, and weight gain.  A 100 percent rating contemplates hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  See 38 C.F.R. § 4.119, DC 7903 (2014).

The United States Court of Appeals for Veterans Claims (CAVC/Court) has addressed the specific application of the rating criteria for DC 7903.  In this regard, the Court has said that all of the symptoms listed for a particular disability rating were not required to be demonstrated in order to establish entitlement to a higher disability rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009).  The Court noted that symptoms that meet some of the rating criteria should be considered in light of 38 C.F.R. § 4.7.  The Court also stated that, unlike the diabetes mellitus rating criteria addressed in Camacho v. Nicholson, 21 Vet. App. 360 (2007), the rating criteria for DC 7903 are not successive.  Tatum, 23 Vet. App. at 155.  A claimant could potentially establish all of the criteria required for a 30 percent or higher 60 percent rating without establishing any of the criteria for a lesser disability rating.  Id., at 156.

The Rating Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).


Recognizing this, the Board notes that the Veteran already has a 50 percent rating for dysthymic disorder, major depression, and posttraumatic stress disorder (PTSD).  He also has a 40 percent rating for muscular weakness due to axial myopathy, as well a 40 percent rating for Raynaud's phenomenon, and the medical evidence of record attributes his documented cold intolerance to this condition.  See March 2007 letter from G.C.A, D.O ("This patient is being treated at Rapid City Medical Center for several issues including...severe Raynaud's cold intolerance..."); April 2007 private records (Veteran "has had problems with...cold sensitivity that would be consistent with Raynaud's phenomenon."); March 2012 VA examination (noting cold intolerance as more likely attributed to other service-connected conditions and not hypothyroidism).  While the Veteran has offered statements that cold intolerance is a manifestation of his hypothyroid condition, the overall weight of the competent medical evidence is against such a finding.  

Notably, the above-listed ratings for these additional service-connected disabilities have been in effect through the current period on appeal.  Therefore, in evaluating the severity of the Veteran's hypothyroidism, symptoms of mental disturbance and depression, muscle weakness, and cold intolerance will not be considered, as these manifestations are already being separately compensated.

With respect to weight gain, the Veteran has been measured as 72 to 73 inches tall, and private records dated in June 2007 recorded his weight as 158.3 pounds.  His condition was described as very thin, wasted, and cachetic.  Additional records from August 2007 noted that he had lost 40 pounds over the past one and a half years.  VA records from October 2007 noted his weight to be 153.5 pounds.  However, subsequent records show his weight increasing to 170.9 pounds in July 2008 and to 209 pounds in March 2010, albeit later falling to 191.7 pounds in June 2011.


Although he has had a significant weight gain during the appeal period, the Board does not find that this is consistent with "weight gain" as contemplated by DC 7903.  At his reduced weight of 158.3 pounds in 2007, he was noted to be very thin, wasted, and cachetic.  "Cachexia" is defined as a profound and marked state of constitutional disorder, general ill health and malnutrition.  See Dorland's Illustrated Medical Dictionary, 272 (31st ed. 2007).  His increased weight of between 190 and 210 pounds is consistent with his pre-hypothyroidism weight.  See September 1980 commissioning examination (noting weight of 185 pounds); September 1994 VA examination (noting then current weight as 197 pounds and max weight in the past year as 210 pounds).  From these facts, the Board reasonably infers that the weight gain he has experienced during the appeal period is not an abnormal manifestation that should give rise to increased compensation, but rather a transition from a markedly unhealthy weight manifested by wasting of the body to a level consistent with his past history as an otherwise healthy individual.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

As weight gain, muscle weakness, and mental disturbance are not attributable to hypothyroidism, a higher 60 percent rating is not warranted.

With respect to bradycardia, private treatment records from March 2007, April 2007, and October 2007 all recorded the Veteran's pulse as less than 60 beats per minute, and a May 2008 letter from his physician noted bradycardia as a then current symptom.  More recent records from 2010 through 2012, however, all show his pulse as being greater than 60 beats per minute with no diagnoses or findings of bradycardia.  

As for sleepiness, the Veteran reported during his March 2012 VA examination that he took 3 to 4 naps a day, each lasting about 30 minutes.  But earlier records do not reflect sleepiness, only fatigue.  For example, during his April 2007 VA examination, he reported difficulty with tasks such as starting a lawnmower, ascending stairs, or getting up out of a chair.  There were no reports of sleepiness, although private records dated in March 2007 reflect complaints of difficulty sleeping (which, naturally, would result in sleepiness).

In sum, though, the evidence does not reflect that bradycardia and sleepiness occurred together during any part of the period on appeal.  Although both manifestations are among the criteria for the 100 percent rating under DC 7903, hypothyroidism manifested only by sleepiness or only by bradycardia at any given time, without the presence of any of the other listed criteria, does not result in an overall level of disability consistent with the 100 percent schedular rating, which contemplates total impairment.  Therefore, this higher rating is not warranted.

For these reasons and bases, an initial schedular rating higher than 30 percent for the hypothyroidism is not warranted.

In evaluating the Veteran's claim for a higher initial rating for this service-connected disability, the Board also has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected hypothyroidism in considering whether he is entitled to an extra-schedular rating.  However, as discussed earlier, a substantial portion of the symptoms listed under DC 7903 are not attributable to hypothyroidism in this particular instance.


According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hypothyroidism with the established criteria found in the Rating Schedule for this disability shows that the rating criteria reasonably describe his disability level and symptomatology (especially when also considering that he is being separately (i.e., additionally) compensated by way of other service-connected disabilities).   As discussed above, bradycardia, sleepiness, fatigability, and constipation are all expressly contemplated by the Rating Schedule.  There is no indication that his condition results in any additional symptoms that fall so far outside the Rating Schedule as to render its application inadequate.



ORDER

Service connection for a right knee disability, specifically, a medial meniscal tear with consequent osteoarthritis and dislocation of the patella, is granted.

However, an initial rating higher than 30 percent for the hypothyroidism is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


